Case: 21-60776     Document: 00516327841         Page: 1     Date Filed: 05/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 20, 2022
                                  No. 21-60776
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Tiffany Lay; Robert Lay,

                                                           Plaintiffs—Appellants,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-188


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Tiffany and Robert Lay filed a lawsuit against the United States
   pursuant to the Federal Tort Claims Act (FTCA) alleging that Tiffany Lay
   suffered injury due to medical malpractice by employees of the G.V. (Sonny)
   Montgomery Department of Veterans Affairs Medical Center in Jackson,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60776      Document: 00516327841            Page: 2    Date Filed: 05/20/2022




                                      No. 21-60776


   Mississippi, and that Robert Lay, her husband, suffered a loss of consortium
   as a result. The district court held a four-day bench trial. The district court
   informed the parties that it would not hear closing arguments but would
   instead have each party submit supplemental proposed findings of fact and
   conclusions of law after the trial, which both parties did. Ultimately, the
   district court entered a 21-page memorandum opinion and order ruling in
   favor of the United States.
          On appeal, the Lays assert that the district court made two errors.
   First, the Lays claim that the district court violated Federal Rule of Civil
   Procedure 52(a) by not providing record citations in its findings of fact
   contained in its memorandum opinion. Second, the Lays claim that the
   district court erred by not providing for closing arguments by the parties.
   The Lays contend that these errors require vacatur and remand.
          The Lays’ first argument lacks merit. Ruiz v. Estelle, 679 F.2d 1115,
   1133 (5th Cir. 1982) (“However convenient it might be for counsel and the
   appellate court to have ‘specific citations to the record’ . . . such citations are
   not required.”), amended and vacated in part on other grounds, 688 F.2d 266
   (5th Cir. 1982); see also Fed. R. Civ. P. 52(a) (containing no requirement
   that district court include record citation in findings of fact). And the Lays
   forfeited their second argument by not objecting to the lack of closing
   argument before the district court. Horton v. Bank One, N.A., 387 F.3d 426,
   435 (5th Cir. 2004). In any event, there was no error, because “[d]enying
   closing arguments in a civil bench trial is within a district court’s discretion.”
   Thomas v. New York Life Ins. Co., 161 F.3d 8 (5th Cir. 1998) (unpublished);
   Peckham v. Fam. Loan Co., 262 F.2d 422, 425 (5th Cir. 1959). Nor have the
   Lays attempted to demonstrate on appeal how any purported error affected
   their substantial rights. Fed. R. Civ. P. 61.
          Because the Lays have identified no reversible error, we AFFIRM.




                                           2